Title: To James Madison from Robert Walsh Jr., 5 December 1817
From: Walsh, Robert, Jr.
To: Madison, James


Washington Decr. 5th. 1817
Immediately on the publication of the 2d. Vol. of the American Register, in the month of August last, I requested the publisher to send a copy, in my name, to Mr. Madison. Having been informed by Mr. Todd, at Montpellier, that it had not been received there, I, again, on my return to Baltimore, gave the same directions. These, I fear, were not complied with, as I was informed, a few days ago, that Mr. Cutts was in search of the work for Mr. Madison. I took the liberty of requesting Mr. Cutts to allow me to execute my original intentions; which I now venture to do, tendering at the same time my most respectful compts. & grateful recollections to Mr. Madison & his Family.
Robert Walsh Jr.
